Moyer, C.J.,
dissenting. I dissent from the majority opinion and would adopt the recommendation of the Board of Commissioners on Grievances and Discipline that respondents be suspended for six months and that the suspen*672sion be stayed on the condition that they engage in no further conduct that constitutes a violation of DR 5-103(B).
The majority has sanctioned respondents with a public reprimand apparently because the majority believes that DR 5-103(B) “should perhaps be reexamined.” While I do not disagree with the majority’s conclusion in that respect, I do disagree with the majority’s conclusion that because we believe that a Disciplinary Rule should be reviewed and perhaps be amended in the future, such possibility of re-examination constitutes a valid reason to reduce a sanction for past conduct that clearly violates the existing rule.